 

Exhibit 10.2

 

AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made and effective as of August 28, 2012
(the “Effective Date”), by and between R&S Investments, LLC, a Delaware limited
liability company (“Purchaser”), and Hollywood Media Corp., a Florida
corporation (“Hollywood Media”). Purchaser and Hollywood Media are each referred
to in this Agreement as a “Party” and are collectively referred to in this
Agreement as the “Parties”.

 

RECITALS

 

A.           Purchaser and Hollywood Media are parties to that certain Purchase
Agreement dated as of August 21, 2008, as amended (the “Purchase Agreement”);

 

B.           Pursuant to the Purchase Agreement, Hollywood Media sold, and
Purchaser purchased, 100% of the membership interests (collectively, the
“Purchased Interest”) in each of HOLLYWOOD.COM, LLC, a Delaware limited
liability company, and Totally Hollywood TV, LLC, a Delaware limited liability
company;

 

C.           Upon the terms and subject to the conditions set forth in Section
3.3 of the Purchase Agreement, Purchaser may be obligated to pay Hollywood Media
certain Additional Consideration (as such term is defined in the Purchase
Agreement) in respect of the Purchased Interest; and

 

D.           Upon the terms and subject to the conditions set forth in this
Agreement, in exchange for Purchaser paying Hollywood Media Two Million Nine
Hundred Fifty Thousand Dollars ($2,950,000.00) (the “Buyout Amount”), the
Parties desire to terminate the Purchaser’s obligation to pay any Additional
Consideration or Earnout Payment (each as defined in the Purchase Agreement).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the Parties, intending to
be legally bound, agree as follows:

 

1.          Satisfaction of Obligation to Pay Additional Consideration. On the
Effective Date, (i) Purchaser shall pay to Hollywood Media the Buyout Amount by
wire transfer of immediately available funds into the account designated by
Hollywood Media within two business days from the date hereof and (ii) upon
execution of this Agreement, Purchaser shall have automatically and without
further action completely and fully satisfied all of Purchaser’s obligations
and/or liabilities under Article III of the Purchase Agreement (including
Purchaser’s obligation to pay the Purchase Price under Section 3.1 of the
Purchase Agreement and any Additional Consideration or Earnout Payment under
Section 3.3 of the Purchase Agreement), and Purchaser shall have no further
obligations and/or liabilities (and Hollywood Media shall no have further rights
and/or remedies) under Article III of the Purchase Agreement or otherwise. For
the avoidance of doubt, neither Purchaser nor any of Purchaser’s affiliates or
successors will have any liability for payment or otherwise to Hollywood Media
under the Purchase Agreement. Section 7.7 of the Purchase Agreement shall have
no further force or effect.

 

2.          Miscellaneous.

 

(a)          Except as modified by this Agreement, the Purchase Agreement
remains unaltered and in full force and effect. This Agreement constitutes the
entire and final agreement among the Parties with respect to the subject matter
hereof and there are no agreements, understandings, warranties or
representations among the Parties with respect to the subject matter hereof
except as set forth herein.

 

 

 

 

(b)          Neither this Agreement nor any of the provisions hereof can be
amended, changed, waived, discharged, or terminated, except by an instrument in
writing signed by the Party or Parties against whom enforcement of the
amendment, change, waiver, discharge, or termination is sought. No action taken
pursuant to this Agreement, including any investigation by or on behalf of any
Party, shall be deemed to constitute a waiver by the Party taking such action of
compliance with any representation, warranty, covenant or agreement contained
herein. The waiver by any Party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. No failure on the
part of any Party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such Party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

 

(c)          Neither Party may assign, transfer or otherwise encumber this
Agreement or their respective rights or obligations hereunder, in whole or in
part, whether voluntarily or by operation of law, without the prior written
consent of the other Party. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. Any corporation or other entity succeeding to the interests of
Hollywood Media shall be treated as Hollywood Media hereunder. Nothing in this
Agreement shall create or be deemed to create any third party beneficiary rights
in any person or entity not a party to this Agreement except as expressly stated
herein. Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

(d)          This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware applicable to contracts made and
performed in such State without giving effect to the choice of law principles of
such state that would require or permit the application of the laws of another
jurisdiction.

 

(e)          For purposes of this Agreement, (a) the words “including”,
“include” and “includes” shall be deemed to be followed by the words “without
limitation”, (b) the word “or” is not exclusive (and shall be construed in the
inclusive sense of “and/or”), (c) the words “herein,” “hereof,” “hereby,”
“hereto” or “hereunder” refer to this Agreement as a whole, (d) each defined
term used in this Agreement shall have a comparable meaning when used in its
plural or singular form, and (e) whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. To the
extent any term or provision of this Agreement conflicts with any term or
provision of the Purchase Agreement, the terms and provisions of this Agreement
shall control.

 

(f)          Each Party shall at any time and from time to time execute and
deliver to the other Party such further instruments and agreements, and take
such further action as the other Party may reasonably request, in each case
further to effect the purposes of this Agreement and the transactions
contemplated by this Agreement.

 

(g)          The provisions of Sections 9.3, 9.7 and 9.8(d) and (e) of the
Purchase Agreement are hereby incorporated by reference into this Agreement,
mutatis mutandis, and shall be deemed to be a part of this Agreement as if
restated in this Agreement in their entirety.

 

(h)          Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
or any successor thereof, and judgment upon the award rendered by the
Arbitrators may be entered in any Court having jurisdiction thereof. Venue of
the arbitration shall in Palm Beach County, Florida. Any controversy or claim
shall be submitted to three arbitrators selected from the panels of the
Arbitrators of the American Arbitration Association. Each party shall bear the
costs of its own counsel and presentation of evidence, and each party shall
share equally the cost of such arbitration proceeding. Any award made hereunder
may be docketed in a court of competent jurisdiction in Palm Beach County,
Florida, and all parties hereby consent to the personal jurisdiction of such
court for purposes of the enforcement of the arbitration award.

 

(i)          This Agreement may be executed in any number of counterparts, each
of which will be deemed an original document, but all of which will constitute a
single document. A facsimile or email (in .pdf format) of any Party’s signature
to this Agreement shall be treated as an original signature for all purposes of
this Agreement and shall be fully effective to bind such Party to the terms of
this Agreement.

 

2

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

  hollywood media:       hollywood media corp.         By: /s/ Robert D. Epstein
  Name: Robert D. Epstein   Title: Chairman, Special Committee of Directors, on
behalf of Special Committee, as Authorized
Representative of Hollywood Media Corp.         PURCHASER:       R&S
INVESTMENTS, LLC         By: /s/ Mitchell Rubenstein   Name: Mitchell Rubenstein
  Title: Managing Member

 

3

 

